DETAILED ACTION
Status of the Claims
	Claims 1-6 and 14-15 are cancelled. Claims 7-13 and 16-23 are pending in this application. Claims 7-13 and 16-23 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/058969 filed on 04/09/2018, which claims priority from the foreign applications KR10-2017-0117372 filed on 09/13/2017.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
Claims 21 and 22 are dependent on cancelled claims 14 and 15 respectively.
Appropriate correction is required.
For the purposes of compact prosecution, the examiner will assume claims 14 and 15 are dependent on claim 13. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-12 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “alleviating” a circadian rhythm disorder, does not reasonably provide enablement for “preventing” a circadian rhythm disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The instant invention defines the term “prevention” as “inhibiting the occurrence of a disease or disorder in an individual who has not been diagnosed with them, but is likely susceptible to such disease or disorder” and "alleviation" or "treatment" as “suppression of the development of a disease or disorder in an individual” or “removal of a disease or disorder” (Instant specification, p 11-12). Thus, even though the instant application provides evidence for “alleviating” or “treating” circadian rhythm disorders (Figs 1-8), it does not provide evidence for “preventing” circadian rhythm disorders. In order to claim “preventing” for such disorders, data showing results of subjects receiving long-term treatment of instant invention not acquiring circadian rhythm disorders compared to a placebo group would be necessary. Researchers such as Potter has discussed the causes and treatment methods of circadian rhythms extensively (Gregory D. M. Potter, Circadian Rhythm and Sleep Disruption: Causes, Metabolic Consequences, and Countermeasures, Endocr Rev. 2016 Dec; 37(6): 584–608) including human studies of healthy participants where possible, beginning with observational studies that provide insights into the prevalence of circadian rhythm and sleep disruption. Potter reveals that the causes behind circadian rhythm disorders are still yet to be further elucidated by reciting “future research should continue to study factors influencing individual variation in the risk of and responses to circadian rhythm and sleep disruption” which suggests due to the complexity and unknowns of these disorders, it is difficult to .
Thus, based on the information for the state of the art from Potter and the experiments provided from the instant specification, a person of ordinary skill in the art would not successfully prevent circadian rhythm disorders. There is undue experimentation required to be provided by the applicant or the current art with evidence of circadian rhythm disorders being prevented by Lespedeza capitata. Enablement for “preventing” requires a more complete understanding of the etiologies/causes of the condition as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent the condition from occurring over the course of administration. 
In order for a person of skill in the art (such as a medical doctor or a pharmacologist) to prevent a disease, the person would have to address all aspects of molecular changes that occur in a skin cell via factors explained by Potter.  Thus, as the instant specification does not enable preventing, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevents circadian rhythm disorders due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while treating circadian rhythm disorders is enabled, preventing circadian rhythm disorders is not enabled for the instant application.
Claims 9-12 and 19-20 are also rejected for being dependent on claims 7-8. 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite and unclear whether the applicant is claiming a product or a process in these claims. The claims are worded as if the claims are to a process of use, but in process claims, there should be steps to be carried out for the method. However, the instant claims do not recite any steps so the claims can also be interpreted as composition claims. Thus, these claims are indefinite for not being clear on whether the claims are towards a product or a process. For the purposes of compact prosecution, the examiner will interpret these claims as composition claims during examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 16-18 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (a composition with a product(s) of nature) without significantly more. The claims recite natural plant Lespedeza capitata. Lespedeza capitate plant species is native to Missouri where it is commonly found in upland woods, thickets and prairies, on glades and along streams, railroads and roadsides (Missouri Botanical Garden, Lespedeza capitate, downloaded in March 2021).  Extracts will amount to isolated natural molecules or combination of natural molecules from this species. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauly et al (WO1997028814A1, publication date: 08/14/1997). 
Regarding claims 13, 16-17 and 21-23, Pauly teaches an extract of the Lespedeza Capitata plant to be used as an active agent for topical use of the skin as a cosmetic (non-therapeutic) (claim 1 of the Google English Translation). Regarding the recitations of “to increase the radiance of the skin”, “to improve the complexion of skin” and “to enhance skin biorhythms”, these are merely intended uses for the claimed composition which do not change the structure of the composition. If the claims were to be interpreted as process claims, Pauly reference is still anticipatory because since it teaches the Lespedeza Capitata composition to be applied to the skin, the purposes “to increase the radiance of the skin”, “to improve the complexion of skin” and “to enhance skin biorhythms” are met even though Pauly doesn’t specifically indicate these. This is because under the principles of inherency, if a prior art device (device 
Regarding claim 18, Pauly teaches 0.0001% and 5% of the Lespedeza Capitata extract to be used in the cosmetic composition (claim 5 of the Google English translation). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 7-12, 19, and 20 in addition to claims 13, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pauly et al (WO1997028814A1, publication date: 08/14/1997) and Zhang et al (Eplerenone restores 24-h blood pressure circadian rhythm and reduces advanced glycation end products in rhesus macaques with spontaneous hypertensive metabolic syndrome, Scientific Reports, 6:23957, publication date: 04/01/2016) as evidenced by Douma et al (Circadian Clock-Mediated Regulation of Blood Pressure, Free Radic Biol Med. 2018 May 01; 119: 108–114) and Long et al (Sugar And Aging: How To Fight Glycation, Elle, publication date: 02/01/2012) 
Regarding claims 13, 16-18 and 21-23, Pauly teaches as discussed above.
Regarding claims 7-11 and 19-20, Pauly teaches the use of Lespedeza Capitata plant extract as a pharmaceutical composition for the skin (abstract of the Google English translation). Pauly also teaches that Lespedeza Capitata plant extract is used for its anti-glycation action of protein molecules to have an anti-glycation effect (claims 1 and 6 of the Google English translation). 
Regarding claims 7-11, 19, and 20, Pauly doesn’t specifically recite that the composition is to be used to treat circadian rhythm disorders. However, Zhang teaches that restoring abnormal blood pressure circadian rhythm and reducing advanced glycation end products are linked (Figures 5j-i). Zhang also teaches that “advanced glycation end-products (AGEs) have been established to play a key role in the development and progression of multiples cardiovascular diseases and metabolic disorders. Although MR antagonists have been shown to perform beneficial effects on the patients with hypertension and MetS, so far, there is no report on the relationship between MR antagonists and AGEs. We found that 2-week Eplerenone treatment significantly decreased the plasma AGE concentration in 
Regarding claim 12, Long provides the evidence that sugar (environmental stress) causes glycation. Long recites “When you have sugar molecules in your system, they bombard the body's cells like a meteor -shower—glomming onto fats and proteins in a process known as glycation. This forms advanced glycation end products (commonly shortened, appropriately, to AGEs), which cause protein fibers to become stiff and malformed” (page 3). Thus, Since Pauly teaches the use of Lespedeza Capitata as a cosmetic for its anti-glycation effects, Pauly meets the “the circadian rhythm disorder is caused by environmental stress” limitation. 


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/               Primary Examiner, Art Unit 1613